Citation Nr: 1645136	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for ear drum damage.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from November 1960 to February 1967.  He had additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction has since been transferred to the Oakland, California RO.  


FINDING OF FACT

Right ear drum perforation is as likely as not attributable to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for right ear drum perforation are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claim of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.


ANALYSIS

The Veteran appeals the denial of ear drum damage.  The Veteran claims that he sustained damage to his ears during service from aircraft, machinery and gunfire noise exposure.  He, specifically, argues that his eardrum was ruptured while on active duty for training in the summer of 1958 when he was being transported in a nonpressurized DC-3 flying about 10,000 feet. 

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  Thus, eardrum trauma during ACUDTRA and INACDUTRA service may be deemed an "injury."

After weighing the evidence, the Board finds in favor of the Veteran's claim.  To that end, service treatment records show that, in August 1958 the Veteran was treated for a right ear ache.  Chronic otitis media and perforation were noted at that time.  When seen the next day, the examiner documented acute otitis externa right but he did not see perforation.  X rays at that time showed the right mastoid was clear.  

Examination in May 2001 revealed normal appearing tympanic membranes and external auditory canals.  In the March 2005 VA examination, the VA examiner noted that the Veteran had a broken eardrum in 1958 while flying in a DCH unpressurized cabin.  Examination revealed normal tympanic.  

Here, the Board has been presented with in service complaints of right ear ache and a showing of right ear perforation.  The Veteran has also presented statements regarding his ear problems in service and continued problems since that time.  The Board observes that VA's Schedule of Rating Disabilities contemplates awarding service connection for a prior history of tympanic membrane perforation even if subsequently asymptomatic.  See 38 U.S.C.A. § 4.87a, Diagnostic Code 6211 (providing for a noncompensable rating for perforation of tympanic membrane).  The Veteran's credible lay statements in conjunction with the in service showing of right ear perforation place the evidence in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for a right ear perforation is granted.  


ORDER

Entitlement to service connection for right ear perforation is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


